                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SIMON GEBREGZIABHER,                             )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:19CV470 SPM
                                                 )
FRANCIS G. SLAY, et al.,                         )
                                                 )
               Defendants.                       )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Simon Gebregziabher’s motion for

reconsideration of the Court’s September 20, 2019 order of partial dismissal. (Docket No. 9).

Specifically, plaintiff is seeking reconsideration of the Court’s dismissal of his official capacity

claims against all defendants. Having reviewed the motion, the Court will decline to alter or amend

its judgment. Plaintiff’s motion fails to point to any manifest errors of law or fact, or any newly

discovered evidence. Instead, the motion merely revisits the same arguments set forth in plaintiff’s

complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (Docket No. 9) is

DENIED.

       IT IS FURTHER ORDERED that an appeal from the denial of plaintiff’s motion for

reconsideration would not be taken in good faith.

       Dated this 15th day of October, 2019.



                                                       HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE
